Exhibit 10.7

 

AMENDMENT NO. 1

TO

UNSECURED PROMISSORY NOTE

 

This instrument is Amendment No. 1 (this “Amendment”), dated as of April 27,
2012, to the Unsecured Promissory Note dated as of September 17, 2010 (the
“Promissory Note”) issued by GreenMan Technologies, Inc. (the “Company”) to
Charles E. Coppa (the “Holder”). Terms used in this Amendent without definition
which are defined in the Promissory Note have the same meanings in this
Amendment as in the Promissory Note unless otherwise provided herein. This
Amendment shall become effective (the “Effective Date”) upon the sale of at
least $7,000,000 of Convertible Preferred Stock pursuant to that certain
Securities Purchase Agreement by and among the Company and certain Purchasers
(as defined therein) and the receipt by the Company of $7,000,000 before payment
of applicable fees and expenses.

     

WHEREAS, the Company has previously issued the Promissory Note to the Holder;

 

WHEREAS, the Promissory Note shall remain in full force and effect with this
Amendment No. 1; and

 

WHEREAS, the Company and the Holder now desire to amend the Promissory Note;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which the Parties hereby acknowledge, the Company and the Holder, intending to
be legally bound, hereby agree as follows:

 

1.     The first paragraph of the Promissory Note is hereby amended by:

 

(a)     deleting the reference to “March 31, 2012” therein and replacing it with
“the second anniversary of the Closing (as defined below)”; and

 

(b)     inserting the following sentence at the end of such paragraph:

 

“Notwithstanding the foregoing, commencing on the sale of at least $7,000,000 of
Convertible Preferred Stock pursuant to that certain Securities Purchase
Agreement by and among the Debtor and certain Purchasers (as defined therein)
and the receipt by the Debtor of $7,000,000 before payment of applicable fees
and expenses (the “Closing”), the interest rate on this Note shall be reduced
from twelve percent (12%) per annum to eight percent (8%) per annum.”

 

2.     The Holder waives any prior default under the Promissory Note including
without limitation the Company’s payment obligation previously due on March 31,
2012.

 

3.     Except as otherwise amended by this Amendment, all other terms and
conditions of the Promissory Note shall remain in full force and effect.

  

 

 

4.     This Amendment shall be governed by and construed and interpreted in
accordance with the laws of the Commonwealth of Massachusetts.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives as of the date first written above.

 

 

  GreenMan Technologies, Inc.           By: /s/Maury Needham___       Name:
Maury Needham       Title: Chairman           HOLDER:           /s/Charles E.
Coppa_______   Charles E. Coppa

 



2

